 

Exhibit 10.1

 



COOPERATION AGREEMENT

 

This Cooperation Agreement (this “Agreement”) is made and entered into as of
July 25, 2018, by and between Iconix Brand Group, Inc., a Delaware corporation
(the “Company”), and Sports Direct International plc, a public limited company
organized under the laws of England and Wales (“Investor”) (each of the Company
and Investor, a “Party” to this Agreement, and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, as of the date hereof, Investor is deemed to beneficially own shares of
the Company’s common stock, $0.001 par value per share (the “Company Common
Stock”), totaling, in the aggregate, 5,664,115 shares of the Company Common
Stock issued and outstanding on the date hereof;

 

WHEREAS, Investor, on behalf of itself and its Affiliates (as hereinafter
defined), is agreeing to (i) irrevocably withdraw the notice of stockholder
nomination of individuals for election as directors of the Company at the
Company’s 2018 annual meeting of stockholders (the “2018 Annual Meeting”)
submitted to the Company on May 31, 2018 and any related materials or notices
submitted to the Company in connection therewith and (ii) terminate its
solicitation of proxies in connection with the 2018 Annual Meeting;

 

WHEREAS, as of the date hereof, the Company and Investor have determined that it
is in their respective best interests to come to an agreement to modify the
composition of the Company’s board of directors (the “Board”) and as to certain
other matters, as provided herein; and

 

WHEREAS, the Company and the Board intend to work constructively and
collaboratively with the Investor Directors (as hereinafter defined) to
undertake an operational review of the Company’s business and strategy in order
to improve the Company’s performance.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.Board Matters and Related Agreements.

 

(a)       Initial Investor Director. Promptly following the execution of this
Agreement, the Company hereby agrees to cause the Board and all applicable
committees thereof to take all necessary actions to appoint Justin Barnes, as
representative of Investor (the “Initial Investor Director”), as a director of
the Company to serve until the 2018 Annual Meeting and thereafter in accordance
with Section 1(c) hereof. The Board, based on information provided by Investor
and the Initial Investor Director, has determined that the Initial Investor
Director would (i) qualify as an “independent director” under the applicable
rules of The Nasdaq Global Market (“Nasdaq”) and the rules and regulations of
the U.S. Securities and Exchange Commission (the “SEC”) and (ii) satisfy the
guidelines and policies with respect to service on the Board applicable to all
non-management directors (including the requirements set forth in clauses
(iii)-(iv) of Section 1(i) hereof).

 

(b)       Additional Investor Director. The Company and the Investor agree that
following the execution of this Agreement, James Marcum shall be designated as
the “Additional Investor Director” (and together with the Initial Investor
Director, the “Investor Directors”) to serve until the 2018 Annual Meeting and
thereafter in accordance with Section 1(c) hereof. The Board, based on
information provided by Investor and the Additional Investor Director, has
determined that the Additional Investor Director would (i) qualify as an
“independent director” under the applicable rules of Nasdaq and the rules and
regulations of the SEC, (ii) satisfy the guidelines and policies with respect to
service on the Board applicable to all non-management directors (including the
requirements set forth in clauses (iii)-(iv) of Section 1(i) hereof), and (iii)
qualify to serve on an audit committee under the applicable rules of Nasdaq and
the rules and regulations of the SEC.

 



 

 

  

(c)       2018 and 2019 Annual Meetings. The Board and all applicable committees
thereof shall take all necessary actions so that each Investor Director (or any
Investor Replacement Director (as hereinafter defined), if applicable) shall
stand for election as directors at the 2018 Annual Meeting. The Company agrees
that its slate of nominees for election as directors of the Company at the 2018
Annual Meeting shall consist of not more than six (6) director nominees,
including the Initial Investor Director (or any Investor Replacement Director,
if applicable), the Additional Investor Director (or any Investor Replacement
Director, if applicable), F. Peter Cuneo, Drew Cohen, Mark Friedman and Sue
Gove; provided that, notwithstanding the foregoing, the Company’s slate of
nominees for election as directors of the Company at the 2018 Annual Meeting may
consist of seven (7) director nominees if the Company’s permanent Chief
Executive Officer is identified and appointed pursuant to Section 1(i)(ix) prior
to the mailing date of the Company’s proxy statement for the 2018 Annual
Meeting. The Company agrees to recommend, support and solicit proxies for the
election of the Initial Investor Director and the Additional Investor Director
(or any Investor Replacement Director, if applicable), at the 2018 Annual
Meeting in the same manner and to the same extent as for the Company’s other
nominees. If any Investor Director is elected as a director at the 2018 Annual
Meeting, such Investor Director shall serve until the Company’s 2019 annual
meeting of stockholders (the “2019 Annual Meeting”), or until his or her earlier
death, resignation, disqualification or removal. The Company shall use its
reasonable best efforts to hold the 2018 Annual Meeting no later than October 1,
2018. The Company shall use its reasonable best efforts to hold the 2019 Annual
Meeting prior to May 31, 2019. The Board in its reasonable judgment, after
receiving the advice of counsel, may determine to delay the 2019 Annual Meeting
past May 31, 2019 if it reasonably believes that it would be in the best
interests of the Company and/or its stockholders to do so.

 

(d)Board Size.

 

(i)       Notwithstanding anything to the contrary herein and subject in all
respects to Section 1(i)(vii) hereof,

 

  (A)   unless Investor consents in writing to an increase in the size of the
Board, the Company agrees that from the date hereof until the 2018 Annual
Meeting, the Board and all applicable committees thereof shall take all
necessary actions so that the size of the Board is no greater than nine (9)
directors; and

 

  (B)   unless Investor consents in writing to an increase in the size of the
Board, the Company agrees that following the 2018 Annual Meeting and during the
Standstill Period (as hereinafter defined), the Board and all applicable
committees thereof shall take all necessary actions so that the size of the
Board is no greater than six (6) directors; provided that, notwithstanding the
foregoing, the Board may be expanded to seven (7) directors to appoint the
Company’s permanent Chief Executive Officer as a director, once identified,
pursuant to Section 1(i)(ix).

 

(ii)       During the Standstill Period, the Company shall from time to time
cause incumbent members of the Board (other than the Investor Directors) to
promptly resign from the Board and all applicable committees thereof, and the
Board and all applicable committees thereof shall accept such resignations and
take such other actions as may be necessary in order to give effect to Sections
1(a)-1(d) hereof and the other terms and provisions of this Agreement.

 



2 

 

  

(e)       Committees. The Company agrees that, concurrent with the appointment
of the Initial Investor Director to the Board, the Board and all applicable
committees thereof shall take all necessary actions to appoint the Initial
Investor Director to each of the Nominating and Governance Committee of the
Board (the “Nominating Committee”) and the ad hoc CEO Search Committee of the
Board (the “Search Committee”) to serve until the date of the 2019 Annual
Meeting or the Initial Investor Director’s earlier death, resignation or
removal. The Company also agrees that, immediately following the execution of
this Agreement, the Board and all applicable committees thereof shall take all
necessary actions for the Additional Investor Director to continue to serve as a
member of the Audit Committee of the Board until at least the date of the 2019
Annual Meeting or the Additional Investor Director’s earlier death, resignation
or removal. Substantially concurrently with the execution of this Agreement, the
Company further agrees to establish a steering committee, which shall not be a
committee of the Board (the “Steering Committee”), to undertake an operational
review of the Company’s business. The Board shall cause the Steering Committee
to adopt a charter, substantially in the form attached hereto as Exhibit A
hereto. The Steering Committee shall remain in effect during the Standstill
Period and, if determined by the Board, thereafter. The initial members of the
Steering Committee shall consist of the Initial Investor Director, the
Additional Investor Director, Mr. Friedman, Ms. Gove, at least one member of
management of the Company (which shall be Mr. Cuneo) as well as the new
permanent Chief Executive Officer (when identified and appointed). The Steering
Committee shall only have authority to make recommendations to the full Board
regarding actions to be considered in furtherance of the Steering Committee’s
purpose. The Board shall have the sole right to review and approve or reject any
recommendations made by the Steering Committee.

 

(f)       SDI Adviser. The Company hereby agrees that during the Standstill
Period, for so long as Investor has aggregate beneficial ownership (as
determined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended, or the rules or regulations promulgated thereunder (the
“Exchange Act”)) of at least four percent (4.0%) of the then-outstanding Company
Common Stock (provided that such percentage shall be adjusted to give effect to
any share issuance or similar Company action that increases the number of
outstanding shares of Company Common Stock (other than ordinary course
compensatory equity issuances to management)) (the “Minimum Ownership
Threshold”), Investor shall have the right to designate one (1) individual (who
(x) resides in the United States of America and (y) may be affiliated with
Investor as an employee of Investor, any of its Affiliates or otherwise) as a
non-voting observer (such individual, the “SDI Adviser”) to attend any meetings
of (1) the Board or committees thereof or (2) the Steering Committee; provided
that such SDI Adviser shall not (i) have the right to vote at any meetings of
the Board (or committees thereof) or meetings of the Steering Committee or (ii)
be counted toward determining whether there is quorum for such meetings;
provided, further, that the Company agrees that the SDI Adviser shall not have
or be deemed to have, or otherwise be subject to, any duties (fiduciary or
otherwise) to the Company or its Affiliates or any of their stockholders. The
Investor shall identify the initial SDI Adviser designee and each successor SDI
Adviser designee, as applicable, by delivering a written notice of designation
to the Chairman of the Board from time to time at its discretion. During the
Standstill Period, Investor shall have the right to remove and replace the SDI
Adviser at any time and from time to time. In the event that both of the
Investor Directors resign from the Board in accordance with clause (iii) of
Section 1(i) hereof, Investor shall have no further rights under this Section
1(f) and shall immediately cause its SDI Adviser to resign.

 



3 

 

 

(g)       Replacement Rights. If either of the Investor Directors (or any
Investor Replacement Director, if applicable) is unable or unwilling to serve as
a director for any reason, resigns as a director or is removed as a director
prior to the expiration of the Standstill Period (including, with respect to the
Additional Investor Director, a resignation made pursuant to the Additional
Investor Director Resignation under Section 1(i)(iii)), and at such time
Investor has aggregate beneficial ownership (as determined under Rule 13d-3
promulgated under the Exchange Act) of at least the Minimum Ownership Threshold,
Investor shall have the ability to recommend a substitute person(s) reasonably
acceptable to the Board (which acceptance shall not be unreasonably withheld or
delayed) (any such replacement nominee shall be referred to as the “Investor
Replacement Director”). Any Investor Replacement Director recommended by
Investor shall be required to (i) qualify as an “independent director” under the
applicable rules of Nasdaq and the rules and regulations of the SEC and (ii)
satisfy the guidelines and policies with respect to service on the Board
applicable to all non-management directors. The Nominating Committee shall
promptly (and in no case later than ten (10) business days after the Investor
submits its recommendation) make its determination and recommendation regarding
whether such person so qualifies as soon as practicable after (i) such nominee
has submitted to the Company the documentation set forth in clause (iv) of
Section 1(i) herein, (ii) representatives of the Board have conducted customary
interview(s) of such nominee and (iii) the Nominating Committee has completed
its diligence process with regard to such nominee to its reasonable
satisfaction. The Company shall use its reasonable best efforts to conduct any
interview(s) and diligence contemplated in this Section 1(g) as promptly as
practicable, but in any case, assuming reasonable availability of the nominee,
within five (5) business days after Investor’s submission of such nominee and
such nominee’s submission of the documentation set forth in clause (iv) of
Section 1(i) herein. In the event the Nominating Committee does not accept a
substitute person recommended by Investor as the Investor Replacement Director,
Investor shall have the right to recommend additional substitute person(s),
whose appointment shall be subject to the Nominating Committee recommending such
person in accordance with the procedures described above and the Board’s vote to
appoint such person in accordance with the procedures described below. Upon the
recommendation of a nominee as the Investor Replacement Director by the
Nominating Committee, the Board shall vote on the appointment of such Investor
Replacement Director to the Board as soon as practicable after the Nominating
Committee’s recommendation of such Investor Replacement Director; provided,
however, that if the Board does not elect such Investor Replacement Director to
the Board, the Parties shall continue to follow the procedures of this Section
1(g) until an Investor Replacement Director is elected to the Board. Subject to
applicable rules of Nasdaq and the rules and regulations of the SEC, the Board
and all applicable committees thereof shall take all necessary actions to
appoint any Investor Replacement Director to any applicable committee of the
Board of which the Initial Investor Director or the Additional Investor
Director, as applicable, was a member immediately prior to such Initial Investor
Director’s or such Additional Investor Director’s, as applicable, resignation or
removal; provided that such Investor Replacement Director is qualified to serve
on any such committee of the Board. Any Investor Replacement Director appointed
to the Board in accordance with this Section 1(g) will be legally bound by the
terms and conditions applicable to the Initial Investor Director or the
Additional Investor Director, as applicable, under this Agreement. Following the
appointment of any Investor Replacement Director to replace either of the
Investor Directors in accordance with this Section 1(g), all reference to the
Initial Investor Director or the Additional Investor Director, as applicable,
herein shall be deemed to include any Investor Replacement Director (it being
understood that this sentence shall apply whether or not references to the
Initial Investor Director and/or the Additional Investor Director expressly
state that they include any Investor Replacement Director). If at any time
Investor’s aggregate beneficial ownership (as determined under Rule 13d-3
promulgated under the Exchange Act) of the Company Common Stock decreases to
less than the Minimum Ownership Threshold, the right of Investor pursuant to
this Section 1(g) to participate in the recommendation of an Investor
Replacement Director to fill the vacancy caused by the resignation or removal of
either of the Investor Directors or any Investor Replacement Director shall
automatically terminate. Prior to the appointment of any Investor Replacement
Director to the Board, (i) Investor will deliver to the Company an irrevocable
resignation letter addressed to the Company pursuant to which the Investor
Replacement Director shall offer to resign from the Board and all applicable
committees thereof if, at any time during the Standstill Period, Investor’s
aggregate beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), of the Company Common Stock decreases to less than the
Minimum Ownership Threshold, such irrevocable resignation not to be effective
until the Board shall have accepted such resignation, which acceptance shall be
made within the sole and absolute discretion of the Board, and (ii) the Investor
Replacement Director will submit to the Company the information, documentation
and acknowledgements set forth in clause (iv) of Section 1(i) hereof.

 





4 

 

 

(h)       Withdrawal of Nominations, Proxy Solicitation and Other Demands.
Investor, on behalf of itself and its Affiliates, hereby (i) irrevocably
withdraws the notice of stockholder nomination of individuals for election as
directors of the Company at the 2018 Annual Meeting submitted to the Company on
May 31, 2018; (ii) agrees not to submit any notice of nomination of individuals
for election as directors of the Company at the 2018 Annual Meeting; (iii)
agrees to terminate immediately its solicitation of proxies in connection with
the 2018 Annual Meeting; and (iv) irrevocably withdraws any related materials or
notices submitted to the Company in connection therewith.

 

(i)       Additional Agreements.

 

(i)       Each of the Company and Investor agrees that it will cause its
controlled Affiliates and Associates to comply with the terms of this Agreement
and shall be responsible for any breach of this Agreement by any such controlled
Affiliate or Associate. As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act, and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.

 

(ii)       Investor agrees that it will (A) continue to have the sole right to
vote 5,664,115 shares of the Company Common Stock through the date of the 2018
Annual Meeting, (B) be present for quorum purposes at the 2018 Annual Meeting,
(C) vote or cause to be voted all shares of the Company Common Stock
beneficially owned, or deemed beneficially owned (as determined under Rule 13d-3
promulgated under the Exchange Act), by Investor in favor of (x) the slate of
directors recommended by the Board at the 2018 Annual Meeting (which will be
made in accordance with the terms hereof) and (y) the Company’s reverse stock
split proposal and (D) vote in accordance with the Board’s recommendation with
respect to any other proposal presented at the 2018 Annual Meeting, unless
Institutional Shareholder Services Inc. (“ISS”) issues a recommendation against
the Board’s position, in which case, Investor shall have the right to vote in
accordance with such ISS recommendation; provided that the obligations contained
in clause (D) above shall not apply to any matters to be voted on at the 2018
Annual Meeting or corresponding Board recommendations that have not been
accurately described in writing to Investor prior to the date hereof.

 

(iii)       Prior to the date hereof, the Investor Directors have each delivered
to the Company an executed irrevocable resignation letter as a director pursuant
to which each of the Investor Directors agrees to resign from the Board and all
applicable committees thereof if (x) at any time Investor’s aggregate beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act) of
the Company Common Stock decreases to less than the Minimum Ownership Threshold
or (y) Investor or any of its Affiliates or Associates nominates one or more
director candidates for election to the Board at the 2019 Annual Meeting
pursuant to the By-Laws. Each of the Investor Director’s irrevocable resignation
made pursuant to the forgoing sentence shall not be effective until the Board
shall have accepted such resignation, which acceptance shall be made within the
sole and absolute discretion of the Board. Prior to the date hereof, the
Additional Investor Director has delivered to the Company and the Investor an
executed irrevocable resignation letter as a director (the “Additional Investor
Director Resignation”), pursuant to which the Additional Investor Director
agrees to resign from the Board and all applicable committees thereof
immediately upon written notice provided by the Investor (in its sole
discretion) to the Additional Investor Director and the Board stating that the
Investor desires that the Additional Investor Director resign from the Board.
The Company and the Board shall take all necessary actions to accept and give
full effect to the Additional Investor Director Resignation upon receiving the
written notice from the Investor referred to in the forgoing sentence.

 



5 

 

 

(iv)       Prior to the date hereof, the Initial Investor Director has (i)
delivered to the Company (A) a fully completed copy of the Company’s standard
director & officer questionnaire and other reasonable and customary director
onboarding documentation required by the Company’s written policies and
procedures of non-management directors in connection with the appointment or
election of new Board members; (B) the information required pursuant to Section
5(a)(2)(a) and (b) of Article II of the Company’s Restated and Amended By-Laws
(the “By-Laws”), except for (x) the information that is provided hereunder, (y)
the information required under Section 5(a)(2)(b) of Article II of the By-Laws
that was previously provided to the Company in connection with the 2018 Annual
Meeting and remains unchanged as of the date hereof and (z) the information
required by Section 5(a)(2)(a)(vi) of Article II of the By-Laws; and (C) a
written acknowledgment in substantially the form entered into by the other
directors of the Company that the Initial Investor Director agrees to be bound
by all current policies, codes and guidelines applicable to directors of the
Company, including, without limitation, the Company’s trading policy, code of
conduct and ethics for directors, corporate governance guidelines and any
related person transaction policy (the “Company Policies”); and (ii)
telephonically met with members of the Nominating Committee, the Executive
Chairman of the Board and certain other members of the Board, if any. The
Company agrees that each Investor Director shall (i) be indemnified by the
Company in the same manner as all other non-management directors of the Company
and (ii) receive the benefit of customary directors’ and officers’ liability
insurance coverage in accordance with the terms of any such insurance policy.

 

(v)       If, in the exercise of its fiduciary duties and after consulting with
its legal counsel, the Board determines in good faith that an Investor Director
or the SDI Adviser has a conflict of interest with respect to any SDI Matter,
then the Board may, by majority vote of the members of the Board (but excluding
the Investor Directors), recuse such conflicted Investor Director or SDI
Adviser, as applicable, from the portion of any Board or committee meeting
(including the Steering Committee) at which the Board or any such committee is
discussing such SDI Matter. For purposes hereof, the term “SDI Matter” means any
matter being considered by the Board or any committee relating to this
Agreement, Investor or any Affiliate of Investor, it being understood that no
Investor Director shall be recused from matters not relating to this Agreement
or Investor merely because such Investor Director may be deemed to be an
Affiliate of Investor. Notwithstanding anything in this Section 1(i)(v) and
without limiting the foregoing, the Initial Investor Director shall not be
prohibited from privately (without any public disclosure) making any proposals
to the Board for its consideration, including proposals with respect to Investor
and its Affiliates, and explaining the rationale for any such proposal prior to
his recusal.

 

(vi)       The Company agrees that each of the Investor Directors (and any
Investor Replacement Director, if applicable) shall receive the same annual
compensation as other non-employee directors of the Company and shall be
entitled to reimbursement for each of the Investor Director’s documented and
reasonable out-of-pocket expenses on the same basis as all other directors of
the Company in their capacity as such. The Company also agrees that the SDI
Adviser shall be compensated with a quarterly fee for his or her service in an
amount equal to twenty thousand dollars ($20,000) per quarter, to be paid by the
Company to the SDI Adviser within thirty (30) days following the last day of
each calendar quarter. The SDI Adviser shall receive expense reimbursement from
the Company for his or her documented and reasonable out-of-pocket expenses to
attend any meetings of the Board, any committee of the Board and the Steering
Committee; provided that any such expense reimbursement shall be consistent with
the Company’s expense reimbursement policy applicable to all non-management
directors as may be in effect from time to time.

 



6 

 

 

(vii)       During the Standstill Period, unless required by law or its
organizational documents, the Board and the Company shall not call or support
any special meetings of stockholders of the Company for the purpose of removing
either of the Investor Directors from the Board, or take any action which would
have the effect of curtailing the scope or term of office of either of the
Investor Directors. The Company and the Board will recommend against any
proposal or consent solicitation that might be brought to remove or curtail the
scope or term of either of the Investor Directors, and the Company will use its
reasonable best efforts to solicit proxies against any such action. During the
Standstill Period, the Company also agrees that, (x) except in the case of the
required recusal of the Investor Directors (and any Investor Replacement
Director, if applicable) as contemplated by Section 1(i)(v) hereof, the Company
shall cause the Board not to utilize committees of the Board for the purpose of
discriminating against the Investor Directors in order to limit their
participation in substantive deliberations of the Board, (y) the Company will
not adopt or enter into any stockholder rights plan or similar agreement or
arrangement that would prohibit, impair or frustrate the ability of Investor to
acquire beneficial ownership of the Company Common Stock to the extent permitted
by Section 2(a) hereof, and (z) the organizational documents of the Company and
the guidelines and policies with respect to service on the Board applicable to
all non-management directors shall not be amended, supplemented or replaced in
any manner that would discriminate against the Investor Directors or in any
manner that would be inconsistent with the terms of this Agreement.

 

(viii)       During the Standstill Period, neither the Company nor any of its
Affiliates or Associates under its control or direction will, and the Company
will cause each of its Affiliates and Associates under its control not to,
directly or indirectly, in any manner, alone or in concert with others commence,
institute, solicit, encourage, support or join, as a party, any litigation,
arbitration or other proceeding (including a derivative action) against the
Investor Directors, the SDI Adviser, Investor, any of the Investor’s Affiliates
or Associates under its control or any of their respective current or former
directors or officers, including any action challenging the validity or
enforceability of this Section 1(i)(viii) or this Agreement, other than (A)
litigation by the Company to enforce the provisions of this Agreement; (B)
counterclaims with respect to any proceeding initiated by, or on behalf of,
Investor or its Affiliates or Associates against the Company, its Affiliates or
Associates; and (C) bringing commercial disputes that do not relate to the
subject matter hereof; provided that the foregoing shall also not prevent the
Company from responding to, or complying with, a validly issued legal process
that the Company did not initiate, encourage, aid or abet.

 

(ix)       In connection with the Board’s identification and appointment of a
permanent Chief Executive Officer of the Company, the Company agrees that (A)
the Initial Investor Director shall have a reasonable opportunity to participate
as a member of the Search Committee and to interview (which may be
telephonically) any candidate being seriously considered by the Board for
appointment as the Company’s permanent Chief Executive Officer, (B) the Search
Committee will not make a determination or recommendation to the Board with
respect to the appointment of the Company’s permanent Chief Executive Officer
and the Company will not take any action or enter into any agreement to appoint
the Company’s permanent Chief Executive Officer prior to the date that is the
later of sixty (60) days from the date hereof and five (5) calendar days after
the 2018 Annual Meeting, unless the Search Committee makes a unanimous
recommendation to the Board regarding appointment of the Company’s permanent
Chief Executive Officer prior to such date, and (C) the Board will consider in
good faith the views of the Initial Investor Director and the Additional
Investor Director regarding the skill sets and qualifications required of the
Company’s permanent Chief Executive Officer.

 



7 

 

 

2.Standstill Provisions.

 

(a)       The standstill period (the “Standstill Period”) begins on the date of
this Agreement and shall extend until the earlier of (v) the date that is thirty
(30) days prior to the deadline for the submission of stockholder nominations
for directors for the 2019 Annual Meeting pursuant to the By-Laws, (w) the date
that is thirteen (13) months after the date of the 2018 Annual Meeting, (x) the
date of any breach by the Company in any material respect of its obligations
under this Agreement (but subject to a ten (10) day cure period), and (y) upon
written notice from Investor to the Company at any time following the
announcement by the Company of a definitive agreement (or the intent to enter or
seek to enter into a definitive agreement) with respect to any Extraordinary
Transaction (as hereinafter defined); provided, however, that, notwithstanding
anything herein to the contrary, if the Standstill Period terminates pursuant to
clause 2(a)(x), all of the Company’s and the Board’s obligations under this
Agreement (including, without limitation, all obligations of the Company and the
Board that are expressly limited to the term of the Standstill Period) shall
continue to survive and remain in full force and effect until the Standstill
Period would otherwise terminate pursuant to clauses 2(a)(v), (w) or (y) (the
“Company’s Surviving Obligations”). Investor agrees that during the Standstill
Period, neither Investor nor any of its Affiliates or Associates under its
control or direction will, and Investor will cause each of its Affiliates and
Associates under its control not to, directly or indirectly, in any manner,
alone or in concert with others:

 

(i)       acquire, offer, seek or agree to acquire, by purchase or otherwise, or
direct others in the acquisition of, any securities issued by the Company or
securities convertible into or exchangeable for the Company Common Stock or
assets of the Company, or rights or options to acquire any securities issued by
the Company or securities convertible into or exchangeable for the Company
Common Stock or assets of the Company, or engage in any swap or hedging
transactions or other derivative agreements of any nature with respect to
securities issued by the Company or securities convertible into or exchangeable
for the Company Common Stock that are settled by delivery of the Company Common
Stock or assets of the Company, in the case of each of the foregoing, only if
such action would result in Investor, together with its Affiliates and
Associates, having an aggregate beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act but treating all shares underlying
options or synthetic derivatives as outstanding whether or not then exercisable)
of fifteen percent (15.0%) or more of the then-outstanding Company Common Stock
immediately following the consummation of such transaction; provided that
nothing herein will require Company Common Stock to be sold to the extent that
Investor exceeds the ownership limit under this clause (a)(i) as the result of a
share repurchase or similar Company action that reduces the number of
outstanding shares of the Company Common Stock;

 

(ii)       engage in any short sale or purchase of any derivative security that
derives any significant part of its value from a decline in the market price or
value of any securities of the Company, or enter into any hedging transaction
with similar effect;

 

(iii)       publicly propose or seek to effect (a) any tender or exchange offer
for the Company’s securities or any merger, consolidation, business combination,
recapitalization, restructuring, extraordinary dividend, significant share
repurchase, issuance of fifteen percent (15%) or more of the Company’s
then-outstanding equity or similar transactions involving the Company (each, an
“Extraordinary Transaction”) or (b) any acquisition, sale or disposition of a
business or assets representing either (x) ten percent (10%) or more of the fair
market value of assets of the Company or of the market capitalization of the
Company or (y) twenty five percent (25%) or more of the Company’s revenues for
the most recent twelve (12) month period; provided that if the Company or a
third party has publicly announced any transaction described in this clause
(iii) or if the Company or any third party has publicly announced an intention
to engage in or seek such a transaction, then none of the following restrictions
shall apply: (x) the restrictions contained in this clause (iii), (y) the
restrictions contained in Section 2(a)(i), and (z) any other restrictions
contained in this Agreement that would prevent or otherwise conflict with the
ability of the Investor (or any of its Affiliates or Associates under its
control or direction) to publicly announce, engage in or seek to engage in any
transaction described in this clause (iii); provided, however, that, for the
avoidance of doubt, the foregoing shall not prevent the Company from adopting a
stockholder rights plan or similar agreement that would result in a “flip in”
event in the event Investor acquires fifteen percent (15%) or more of the
Company Common Stock; provided, further, that this restriction in this clause
(iii) shall not prohibit the Investor Directors from privately (without any
public disclosure) advocating for such matters with the Board;

 



8 

 

 

(iv)       make a stockholder proposal or seek any form of proxy with respect to
the removal, election or appointment of any person to, or representation of any
person on, the Board, or becoming a participant with a third party in any
solicitation of any such proxies (including a “withhold” or similar campaign) or
making statements regarding how Investor intends to vote with respect to a
proposal being voted on by stockholders, or instructing or recommending to other
stockholders how to vote with respect to a proposal being voted on by
stockholders;

 

(v)       deposit Company Common Stock in a voting trust or similar arrangement
with any person other than Investor’s Affiliates;

 

(vi)       except as specifically contemplated by this Agreement, publicly seek
additional representation on the Board or the removal of any member of the Board
or encourage any person to submit nominees in furtherance of a contested
election;

 

(vii)       make any public disclosure regarding any plan or proposal with
respect to the Board, the Company, its management or policies, any of its
securities or assets or any of its businesses or strategy that, in each case,
would be inconsistent with the other provisions of this Section 2 or the other
terms of this Agreement;

 

(viii)       make any request for a stockholder list of materials or any other
books and records of the Company under Section 220 of the Delaware General
Corporation Law (the “DGCL”) or otherwise;

 

(ix)       make any public request or submit any public proposal to amend or
waive any term of this Agreement (including the provisions of this Section 2) or
take any action that could reasonably lead to public disclosure of such a
request or proposal by any Party;

 

(x)       commence, institute, solicit, encourage, support or join, as a party,
any litigation, arbitration or other proceeding (including a derivative action)
against the Company or any of its current or former directors or officers,
including any action challenging the validity or enforceability of this Section
2 or this Agreement, other than (A) litigation by Investor to enforce the
provisions of this Agreement; (B) counterclaims with respect to any proceeding
initiated by, or on behalf of, the Company or its Affiliates against Investor,
its Affiliates or Associates; (C) the exercise of statutory appraisal,
dissenters or similar rights under the DGCL; and (D) bringing commercial
disputes that do not relate to the subject matter hereof; provided that the
foregoing shall also not prevent Investor from responding to, or complying with,
a validly issued legal process that Investor did not initiate, encourage, aid or
abet; or

 



9 

 

 

(xi)       enter into any negotiations, arrangements, discussions, agreements or
understandings with others (whether written or oral) to take any action with
respect to any of the foregoing, or knowingly advise, facilitate, finance
(through equity, debt or otherwise), assist, solicit, encourage or seek to
persuade any other person or entity to take any action inconsistent with any of
the foregoing.

 

(b)       Subject to complying with its obligations under Sections 2(a), 11 and
12 hereof, Investor may engage in any private discussions with the Company’s
senior management or any member of the Board so long as such private
communications would not be reasonably determined to trigger public disclosure
obligations for any such party.

 

(c)       The restrictions in this Section 2 shall not prevent Investor or any
of its Affiliates from making any factual statement as required by applicable
legal process, subpoena, or legal requirement from any governmental authority
with competent jurisdiction over the party from whom information is sought (so
long as such request did not arise as a result of acts by Investor or any of its
Affiliates in violation of the terms of this Agreement).

 

(d)       Nothing in this Section 2 shall be deemed to limit the exercise in
good faith by an Investor Director of his or her fiduciary duties solely in his
or her capacity as a director of the Company.

 

3.Representations and Warranties of the Company.

 

The Company represents and warrants to Investor that (a) the Company has the
corporate power and authority to execute this Agreement and to bind the Company
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

 



10 

 

 

4.Representations and Warranties of Investor.

 

Investor represents and warrants to the Company that (a) the authorized
signatory of Investor set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Investor thereto; (b)
this Agreement has been duly authorized, executed and delivered by Investor, and
is a valid and binding obligation of Investor, enforceable against Investor in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Investor as currently in effect; (d) the execution, delivery and
performance of this Agreement by Investor does not and will not (i) violate or
conflict with any law, rule, regulation, order, judgment or decree applicable to
Investor, or (ii) result in any breach or violation of or constitute a default
(or an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which Investor is a party
or by which it is bound; (e) as of the date hereof, Investor is deemed to
beneficially own (as determined under Rule 13d-3 promulgated under the Exchange
Act), in the aggregate, 5,664,115 shares of the Company Common Stock and will be
entitled to vote all of such shares of the Company Common Stock at the 2018
Annual Meeting; (f) as of the date hereof, Investor does not currently have, and
does not currently have any right to acquire or any interest in any other
securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its Affiliates,
including any swaps or hedging transactions or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Company Common Stock, whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of Company Common
Stock, payment of cash or by other consideration, and without regard to any
short position under any such contract or arrangement); (g) Investor will not
compensate or agree to compensate (including with cash, securities or any rights
or options convertible into or exercisable for or exchangeable into securities
or any profit sharing agreement or arrangement) the Investor Directors for their
services as directors of the Company or the SDI Adviser for his or her services
with respect to the Board as the SDI Adviser to the extent such compensation
paid to the Investors Directors or the SDI Adviser is directly related to (i)
the financial performance of the Company or the Company’s securities or (ii) the
Company or its Affiliates entering into any transaction; provided, however, that
Investor may pay or provide discretionary compensation to any of the Investor
Directors based on the performance of the Company or its stock price if such
discretionary compensation is disclosed in writing in advance to the Board;
provided, further that nothing herein shall restrict or require disclosure of
any compensation paid to the SDI Adviser (or the SDI Adviser’s Affiliates,
employers or clients) for the rendering of legal services to Investor, the
Investor Directors or any of their respective Affiliates, including with respect
to the Company and/or the Board; and (h) (i) as of the date hereof, Investor,
the Initial Investor Director and any of their respective Affiliates are not,
directly or indirectly, working, coordinating or collaborating with Neil Cole on
any matter related to the Company or its Affiliates and (ii) during the
Standstill Period, senior management of Investor, the Initial Investor Director,
any other Investor Director (or any Investor Replacement Director, if
applicable) that is a Representative of or employed by Investor, the SDI Adviser
and any of their respective Affiliates will not, directly or indirectly, work,
coordinate or collaborate with Neil Cole on any matter related to the Company or
its Affiliates (any such action, a “NC Action”); provided, however, that the
foregoing shall not prohibit (v) any party from accepting a call or other
communication from Neil Cole, including receiving any proposal from Mr. Cole
regarding the Company or its Affiliates, provided, further that before taking
any action in furtherance of any NC Action, such party must receive the advance
approval of the Board, (w) any party from merely holding discussions with Neil
Cole if such discussions do not involve a NC Action, (x) any Investor Director
(or any Investor Replacement Director, if applicable), in his or her capacity as
such, from participating in or discussing any NC Action that the Company or the
Board is taking or discussing, (y) any party from taking any NC Action that is
approved in advance by a majority of the members of the Board, or (z) any
Investor Director (or any Investor Replacement Director, if applicable) from
taking any NC Action that it believes in good faith is required in order to
comply with his or her fiduciary duties to the Company and its stockholders
pursuant to applicable laws; provided that written notice is provided to the
Board in advance of taking any such NC Action (which written notice shall
include a reasonably detailed description of why such Investor Director believes
in good faith that his or her fiduciary duties require such NC Action).

 



11 

 

 

5.Termination.

 

This Agreement shall remain in full force and effect until the earliest of:

 

(a)       the expiration of the Standstill Period; or

 

(b)       such other date established by mutual written agreement of the
Parties;

 

provided that such termination shall not relieve (i) any Party, the SDI Adviser
or any Investor Director from their respective obligations under each of Section
12 hereof and the Confidentiality Agreement (as hereinafter defined), which
obligations shall survive in accordance with their terms, or (ii) the survival
of the Company’s Surviving Obligations pursuant to Section 2(a), if applicable.

 

6.Specific Performance.

 

Each of Investor, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Investor, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof (without the requirement of
posting a bond), and the other Party will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 6
is not the exclusive remedy for any violation of this Agreement.

 

7.Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 



12 

 

 

8.Notices.

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

Iconix Brand Group, Inc.

1450 Broadway, Third Floor

New York, New York 10018









  Attention: Jason Schaefer   Telephone: (212) 730-0030   Facsimile: (212)
391-2057   Email: JSchaefer@iconixbrand.com     With a copy (which shall not
constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036









  Attention: Richard J. Grossman   Telephone: (212) 735-2116   Facsimile: (917)
777-2116   Email: Richard.Grossman@skadden.com     If to Investor:

Sports Direct International plc

Unit A, Brook Park East

Shirebrook

NG20 8RY

United Kingdom







  Attention: Cameron Olsen   Telephone: +(44) (845) 1299-289   Email:
colsen@ibml.co.uk     With a copy (which shall not constitute notice) to:

Reed Smith LLP

599 Lexington Avenue, Floor 22

New York, New York 10222









  Attention: David M. Grimes   Telephone: (212) 549-0240   Facsimile: (212)
521-5400   Email: DGrimes@reedsmith.com

 

9.Applicable Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other Party or its successors or assigns, shall be brought and determined
exclusively in the federal or state courts located in Wilmington, Delaware. Each
of the Parties hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties further agrees that service of
any process, summons, notice or document by registered mail to the respective
addresses set forth in Section 8 hereof shall be effective service of process
for any action relating to this Agreement brought against any such Party in any
such court. Each of the Parties hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts. EACH OF THE PARTIES WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH,
THIS AGREEMENT.

 



13 

 

 

10.Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile). For the
avoidance of doubt, neither Party shall be bound by any contractual obligation
to the other Party (including by means of any oral agreement) until all
counterparts to this Agreement have been duly executed by each of the Parties
and delivered to the other Party (including by means of electronic delivery).

 

11.Mutual Non-Disparagement.

 

Subject to applicable law, (including the making of any statement by either
Party or their Representatives (as defined below) as required by applicable
subpoena, legal process, other legal requirement, the rules of any securities
exchange or the duties applicable to a director), each of the Parties covenants
and agrees that, during the Standstill Period, neither Party nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, principals,
partners, members, general partners, officers, key employees or directors
(collectively, “Representatives”), shall in any way publicly criticize,
disparage, call into disrepute, or otherwise defame or slander the other Party
or such other Party’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Parties’ subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Parties’ subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders (solely in their capacity as stockholders of
the applicable Party), agents, attorneys or representatives, or any of their
businesses, products or services, in any manner that would reasonably be
expected to damage the business, or reputation of the other Party or of its
subsidiaries, affiliates, successors, assigns, officers (or former officers),
directors (or former directors), employees, stockholders (solely in their
capacity as stockholders of the applicable Party), agents, attorneys or
representatives; provided that neither Party shall be deemed in breach of this
Section 11 by virtue of a private, informal remark that is not part of any
coordinated communication or campaign and is not intended or designed to
circumvent, directly or indirectly, the restrictions contemplated by this
Agreement. In addition to other remedies available in connection with any breach
of this Agreement, nothing shall prevent either Party or its Representatives
from responding without restriction to the other Party’s breach of this Section
11. Notwithstanding anything to the contrary, nothing herein shall prevent
Investor or its Representatives from publicly stating its opinion (which may not
contain ad hominem attacks) or making any objective factual statement regarding
any Extraordinary Transaction or any liquidation, dissolution, material license
or joint venture (or material amendment or modification to an existing license
or joint venture), or acquisition, sale or disposition of a business or assets
representing either (i) ten percent (10%) or more of the fair market value of
assets of the Company or of the market capitalization of the Company or (ii)
twenty five percent (25%) or more of the Company’s revenues for the most recent
twelve (12) month period, or other similar material transaction not in the
ordinary course of business between the Company or any of its subsidiaries and a
third party (including, but not limited to, any matter that requires the vote of
the Company’s stockholders, but excluding matters relating to individual
personnel decisions by the Company) which is publicly proposed or announced by
the Company or any third party, and nothing herein shall prevent the Company or
its Representatives from responding to such statements.

 



14 

 

 

12.Confidentiality.

 

(a)       The Company hereby agrees that, for as long at least one of the
Applicable Investor Directors (as hereinafter defined) is a member of the Board,
any Applicable Investor Director and the SDI Adviser may share non-public
information entrusted to or obtained by such Applicable Investor Director or the
SDI Adviser, as applicable, by reason of his or her position as a director or
non-voting observer of the Company (collectively and individually, the
“Confidential Information”) with Investor; provided any such disclosure of the
Confidential Information is in accordance with all terms and obligations of a
customary confidentiality agreement, in substantially the form attached hereto
as Exhibit B (the “Confidentiality Agreement”), to be entered into by and
between Investor and the Company, which Confidentiality Agreement shall be
entered into as soon as practicable following the date hereof; provided that
prior to the SDI Adviser being appointed pursuant to Section 1(f) hereof, the
SDI Adviser shall either become a party to the Confidentiality Agreement or
enter into a customary confidentiality agreement with the Company. The
Confidentiality Agreement shall provide, among other things, that (i) Investor
will (x) maintain the strict confidentiality of any Confidential Information
received from any Applicable Investor Director or the SDI Adviser, as
applicable, (y) abstain from trading in securities of the Company in violation
of applicable law while in possession of any such Confidential Information and
(z) instruct the SDI Adviser to abstain from trading in any securities of the
Company (including any swap or hedging transactions or other derivative
agreements of any nature with respect to securities issued by the Company or
securities convertible into or exchangeable for the Company Common Stock (or
rights decoupled from the underlying securities)) for the time periods during
which the Investor Directors are prohibited from such trading pursuant to the
Company’s trading policy; and (ii) Investor and the SDI Adviser will only be
permitted to trade in the Company’s securities (subject to applicable law) (1)
during any open window periods when members of the Board are permitted to do so
and (2) from and any time after the opening of the first open window period
following the date on which all of the Applicable Investor Directors cease to
serve on the Board; provided that the Company will notify the Investor in
advance of any such open window trading periods. “Applicable Investor Directors”
means, collectively, (i) the Initial Investor Director; (ii) each of the
Investor Replacement Directors that replace the Initial Investor Director, if
applicable; and (iii) each of the Investor Replacement Directors that replace
the initial Additional Investor Director, if applicable.

 

(b)       The Confidentiality Agreement shall further provide that any
confidentiality obligations pursuant to the Confidentiality Agreement shall
expire eighteen (18) months after the date on which all of the Applicable
Investor Directors cease to serve as directors of the Company; provided that
Investor shall maintain in accordance with the confidentiality obligations set
forth therein any Confidential Information constituting trade secrets for such
longer time as such information constitutes a trade secret of the Company as
defined under 18 U.S.C. § 1839(3).

 

13.Public Announcements.

 

Promptly following the execution of this Agreement, the Company and Investor
shall announce this Agreement by means of a joint press release, in
substantially the form attached hereto as Exhibit C (the “Press Release”).
During the Standstill Period, neither the Company nor Investor shall make or
cause to be made any public announcement or statement with respect to the
subject of this Agreement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other Party. The
Company acknowledges that Investor may file this Agreement (i) as an exhibit to
its Schedule 13D/A and (ii) pursuant to any securities and/or exchange rules and
regulations that are applicable to Investor. The Company shall be given a
reasonable opportunity to review and comment on any Schedule 13D/A filing made
by Investor with respect to this Agreement prior to the filing with the SEC, and
Investor shall give reasonable consideration in good faith to any reasonable
comments of the Company. Investor acknowledges and agrees that the Company may
file this Agreement and file or furnish the Press Release with the SEC as
exhibits to a Current Report on Form 8-K and other filings with the SEC.
Investor shall be given a reasonable opportunity to review and comment on the
Form 8-K made by the Company with respect to this Agreement prior to the filing
with the SEC, and the Company shall give reasonable consideration in good faith
to any reasonable comments of Investor.

 



15 

 

  

14.Expense Reimbursement.

 

Within three (3) business days of the execution and delivery of this Agreement,
the Company shall reimburse Investor for all reasonable and documented
out-of-pocket fees and expenses (including legal fees) incurred by Investor in
connection with its director nominations, the 2018 Annual Meeting, the
negotiation and execution of this Agreement, analysis of the corporate
governance, debt, and executive compensation of the Company, and all related
activities and matters; provided that such reimbursement shall not exceed
$475,000 in the aggregate.

 

15.Conflicts Waiver.

 

The Company hereby (i) waives any actual or potential conflicts of interest
arising from Reed Smith LLP’s (“Reed Smith”) concurrent representations of Roc
Nation, LLC, Global Brands Group Inc. and any of their respective Affiliates, on
the one hand, and Investor, each of the Investor Directors, the SDI Adviser and
any of their respective Affiliates, on the other hand, and (ii) agrees not to
seek to disqualify Reed Smith from acting as counsel to Roc Nation, LLC, Global
Brands Group Inc., Investor, the Investor Directors, the SDI Adviser or any of
their respective Affiliates on the basis of any such actual or potential
conflicts of interest, in each case, subject to Reed Smith creating a customary
ethical wall to separate any actual or potential conflict matters.

 

16.Entire Agreement; Amendment and Waiver; Successors and Assigns.

 

This Agreement (including its exhibits) contains the entire understanding of the
Parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Parties. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to Investor, the prior written
consent of the Company, and with respect to the Company, the prior written
consent of Investor. This Agreement is solely for the benefit of the Parties and
is not enforceable by any other persons or entities.

 

[The remainder of this page intentionally left blank]

 

16 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof. 

 



ICONIX BRAND GROUP, INC.         By: /s/ Jason Schaefer   Name: Jason Schaefer  
Title: General Counsel         SPORTS DIRECT INTERNATIONAL PLC         By: /s/
Cameron Olsen   Name: Cameron Olsen   Title: Corporate Secretary  



 

 

 

 

EXHIBIT A

[CHARTER OF THE STEERING COMMITTEE]

 

 

 

 

 

 

 

EXHIBIT B

[FORM OF CONFIDENTIALITY AGREEMENT]

 

 

 

 

 

 

 

EXHIBIT C

[FORM OF PRESS RELEASE]

 

 

 

 



 

